This cause is before the Court on appeal from an order dismissing the bill of complaint, after the issues had been tendered or made up by the pleadings in the cause, testimony duly taken before a master, and after a hearing on the merits of the parties, inclusive of counsel, on the part of the lower court or chancellor below. From the order of dismissal of the bill of complaint an appeal has been perfected to this Court. Oral argument of counsel for the parties having been presented and heard, and the *Page 664 
Court having read and carefully examined all the testimony and exhibits, the briefs, and authorities cited by counsel, is now fully advised of its judgment to be given in the premises.
The several contentions of counsel for appellant, both as to law and facts, have been carefully considered in the light of the contentions made and we have concluded that the order of dismissal as entered by the trial court was correct and is free from error, and the same does substantial justice between the litigants, as shown by the record. It is therefore considered, ordered and adjudged by the Court that the order of dismissal entered on final hearing by the chancellor below be and the same is hereby affirmed.
It is so ordered.
BROWN, C. J., TERRELL, CHAPMAN and THOMAS, J. J., concur.